Case: 14-14560   Date Filed: 05/04/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14560
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-643-119



XIAOMING LIU,

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (May 4, 2015)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 14-14560    Date Filed: 05/04/2015   Page: 2 of 4


PER CURIAM:



      Xiaoming Liu petitions for review of the Board of Immigration Appeals’

(“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of Hong

Zhang’s and his application for asylum, withholding of removal, and relief under

the United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment. Liu argues that the BIA’s determination that

he did not file an independent -- one apart from Zhang’s application -- asylum

application is not supported by substantial evidence. He also argues that the BIA

erred by dismissing his appeal after Zhang, the primary asylum applicant,

withdrew her appeal; he says the BIA ought to have remanded the case to the IJ for

further proceedings.



                                             I.



      We review the BIA’s factual findings under the substantial evidence test;

and we must affirm the BIA’s decision if the decision “is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Delgado

v. U.S. Att’y Gen., 487 F.3d 855, 860 (11th Cir. 2007). We review the evidence in

the light most favorable to the BIA’s decision, and we draw all reasonable


                                         2
                Case: 14-14560   Date Filed: 05/04/2015   Page: 3 of 4


inferences in favor of the decision. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006). We only reverse a factual determination if the record compels

reversal. Id.

      Substantial evidence supports the BIA’s conclusion that Liu did not file a

separate asylum application. Zhang’s asylum application was the only application

presented to the IJ: Liu as Zhang’s spouse made a derivative claim. During the

process, Liu’s counsel confirmed that he did not file an independent application.

Liu’s counsel also confirmed that Liu was seeking derivative status from Zhang’s

application for asylum. Therefore, we deny Liu’s claim that the BIA lacked

substantial evidence to support its determination that he did not file an independent

asylum application.



                                         II.



      We review an issue of subject-matter jurisdiction de novo. Delgado, 487

F.3d at 860. We lack jurisdiction to consider claims that have not been raised

before the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006).

      We lack jurisdiction to consider Liu’s claim that the BIA erred when it failed

to remand his case for further proceedings. He never requested that the BIA


                                          3
               Case: 14-14560       Date Filed: 05/04/2015   Page: 4 of 4


remand his case to the IJ for further proceedings. Thus, we lack jurisdiction to

consider the claim for a remand since he failed to present it to the BIA. See

Amaya-Artunduaga, 463 F.3d at 1250. Accordingly, we deny Liu’s petition in part

and dismiss his petition in part.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                            4